Exhibit 10.1

AMENDMENT TO THE EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
June 5, 2018 (the “Effective Date”), is by and between Allied Power Management,
LLC (the “Company”) and Dorsey Ron McCall (the “Executive”).

RECITALS

WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Employment Agreement, dated as of July 12, 2017 (the “Employment
Agreement”), and any terms not defined herein shall have the same meaning as in
the Employment Agreement; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement,
effective as of the Effective Date, according to the terms and conditions set
forth in this Amendment, to account for certain changes to the terms of
Employee’s employment.

NOW, THEREFORE, in consideration of the mutual promises, agreements, and
consideration set forth below, the parties agree to the following terms:

WITNESSETH

1. The first sentence of Section 2(a) is hereby and amended and restated as
follows:

“Executive shall serve as the Senior Vice President of Charah Solutions, Inc.
and shall have the normal duties, responsibilities, functions and authority
customarily associated with such office, subject to the power of the governing
body of Charah Solutions, Inc. to reasonably modify such duties,
responsibilities, functions and authority so long as such duties,
responsibilities, functions and authority, as modified, continue to be customary
for a senior vice president and are in keeping with such position.”

2. New Section 3(c) is hereby added and reads as follows:

“(c) Executive shall be entitled to receive a bonus (the “Incentive Bonus”)
equal to 7.5% of EBITDA generated by new international operations focused on
nuclear operations (“International Nuclear Operations”) (EBITDA as defined by
GAAP and determined in the discretion of the Employer’s primary outside
auditor), less any costs associated or incurred in connection with such
International Nuclear Operations, provided that in any given fiscal year EBITDA
is negative, such negative amount will adjust the EBITDA targets for the
following fiscal year(s), The Incentive Bonus shall be payable annually and as
soon as practicable following the Employer’s completion of its audited
financials for the fiscal year to which the Incentive Bonus applies. An
additional 7.5% of EBITDA generated by the International Nuclear Operations, as
calculated in accordance with the above, shall be allocated to certain employees
of the Employer at the discretion of the Executive in consultation with the
Employer. Notwithstanding anything to the contrary in this Agreement, upon
Executive’s termination by the Employer without Cause (as defined below) or due
to Executive’s Approved Retirement (as defined below), death or Disability (as
defined below), subject to the release requirements set forth in Section 4(c),
Executive shall be eligible to receive (i) the Incentive Bonus Executive would
have earned for the fiscal year of such termination without Cause or Approved
Retirement, without regard for any pro-ration and (ii) a pro-rata portion of
the Incentive Bonus Executive would have earned for the fiscal year following
the fiscal year of such termination without Cause or Approved Retirement, with
such pro-rata



--------------------------------------------------------------------------------

portion determined based on the quotient determined by dividing the number of
days between the beginning of the fiscal year in which such termination occurs
and the date of Employee’s termination of employment, divided by 365, which
will be payable at such time as the Incentive Bonus would be paid according to
this Section 3(c), which for the avoidance of doubt, shall be payable in the
year following the year to which such Incentive Bonus applies. For purposes of
this Section 3(c), “Approved Retirement” means the Executive’s termination of
employment as a result of the Executive’s voluntary resignation of employment
following ninety (90) days prior written notice to the Employer at such time
that the Executive is at least 65 years of age.”

3. Existing Sections 3(c), (d), (e), (f) and (g) are hereby renumbered to
Sections 3(d), (e), (f), (g), and (h), respectively, and all references to these
sections in the Agreement shall reference the renumbered section.

4. Construction. Except as specifically provided in this Amendment, the
Employment Agreement will remain in full force and effect and is hereby ratified
and confirmed in all respects.

5. Governing Law. This Amendment shall be construed under and enforced in
accordance with the laws of the State of Louisiana, in accordance with
Section 16 of the Employment Agreement.

6. Entire Agreement. The Employment Agreement, as amended by this Amendment
effective as of the Effective Date, embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in the Employment Agreement and this Amendment.

7. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

ALLIED POWER MANAGEMENT, LLC By:   /s/ Mark D. Spender Name:   Mark D. Spender
Title:   Authorized Representative

 

EXECUTIVE /s. Dorsey Ron McCall Dorsey Ron McCall

 

AMENDMENT TO EMPLOYMENT AGREEMENT – Dorsey Ron McCall